Case 1:20-cv-20042-KMM Document 7 Entered on FLSD Docket 01/28/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 1:20-cv-20042-KMM

 CARL GLOVER,

        Plaintiff,

 v.

 NPAS, INC., and MIAMI BEACH HEALTHCARE
 GROUP, LTD d/b/a AVENTURA HOSPITAL AND
 MEDICAL CENTER,

        Defendants.

 ___________________________________________/

      DEFENDANT MIAMI BEACH HEALTHCARE GROUP, LTD. d/b/a AVENTURA
              HOSPITAL AND MEDICAL CENTER’S CERTIFICATE
      OF INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

        Defendant Miami Beach Healthcare Group, Ltd. d/b/a Aventura Hospital and Medical

 Center (“Aventura”), in compliance with the provisions of Rule 7.1, Federal Rules of Civil

 Procedure, discloses the following:

        1.      The name of each person, attorney, association of persons, firm, law firm,
                partnership, and corporation that has or may have an interest in the outcome
                of this action — including subsidiaries, conglomerates, affiliates, parent
                corporations, publicly-traded companies that own 10% or more of a party’s
                stock, and all other identifiable legal entities related to any party in the case:

                Miami Beach Healthcare Group, Ltd. is a wholly owned subsidiary of Columbia
                Hospital Corporate of Miami Beach. No publicly traded company owns 10%
                or more of Defendant Miami Beach Healthcare Group, Ltd.’s stock.

                NPAS, Inc. (Defendant)

                Carlton Fields, P.A. (counsel for Defendants)

                Naomi M. Berry, Esquire (counsel for Defendants)

                Scott A. Richards, Esquire (counsel for Defendants)

  120918881.1
Case 1:20-cv-20042-KMM Document 7 Entered on FLSD Docket 01/28/2020 Page 2 of 2




                Carl Glover (Plaintiff)

                Jibrael S. Hindi, Esquire (counsel for Plaintiff)

                The Law Offices of Jibrael S. Hindi (counsel for Plaintiff)

                Thomas J. Patti, Esquire (counsel for Plaintiff)

                Paul A. Herman, Esquire (counsel for Plaintiff)

                Consumer Advocates Law Group, PLLC (counsel for Plaintiff)

                Joel A. Brown, Esquire (counsel for Plaintiff)

                Friedman & Brown, LLC (counsel for Plaintiff)

        A supplemental disclosure statement will be filed upon any change in the information

 provided herein.

 Dated: January 28, 2020                       Respectfully submitted,

                                               /s/ Naomi M. Berry
                                               Naomi M. Berry (FBN 69916)
                                               nberry@carltonfields.com
                                               Carlton Fields, P.A.
                                               100 SE Second St., Suite 4200
                                               Miami, Florida 33131
                                               Telephone: (305) 530-0050

                                               and

                                               Scott A. Richards (FBN 72657)
                                               SRichards@carltonfields.com
                                               Carlton Fields, P.A.
                                               200 South Orange Avenue, Suite 1000
                                               Orlando, FL 32801
                                               Telephone: (407) 244-8226
                                               Counsel for Defendants




  120918881.1                                     2
